Citation Nr: 0213692	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  01-05 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for a total 
left knee replacement subsequent to May 31, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel






INTRODUCTION

The veteran had a total of 9 years, 2 months, and 12 days of 
active service, to include periods of active service from May 
1943 to October 1946 and from July 1951 to July 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which in pertinent part granted an increased rating 
for the veteran's service-connected left knee disability from 
10 percent to 100 percent effective April 20, 1999 to May 31, 
2000 and assigned a 30 percent rating thereafter.  The 
veteran subsequently perfected this appeal.

In October 2001, the Board remanded this case for additional 
development.  The case has since returned to the Board.


FINDINGS OF FACT

1. VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2. The veteran's left knee disability is manifested by a 
prosthetic knee replacement with asymptomatic scars and 
moderate pain and weakness with limitation of motion (from 
10 degrees to 90 degrees).  There is no evidence of severe 
painful motion or weakness, ankylosis of the knee, 
limitation of extension of the knee to 30 degrees, or 
nonunion of the tibia and fibula with loose motion 
requiring a brace.  

3. The veteran has not submitted evidence that his service-
connected left knee disability requires frequent 
hospitalization or causes unusual interference with 
employment other than that contemplated in the schedular 
standards.

CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for a total 
left knee replacement, subsequent to May 31, 2000, are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  

The veteran was notified of the laws and regulations 
pertaining to an increased evaluation for a knee replacement 
in the April 2001 statement of the case (SOC) and the May 
2002 supplemental statement of the case (SSOC).  The veteran 
was notified of the enactment of the VCAA in letters dated in 
April and December 2001. The veteran has been advised of the 
evidence of record and was informed that upon the receipt of 
the required information, VA will make reasonable efforts to 
help obtain any medical or other evidence to support his 
claim.  The veteran was specifically informed that 
entitlement to a higher evaluation requires evidence of 
increased symptoms which is usually objective medical 
evidence or symptoms which can be observed and supported by 
medical evidence.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  In this 
regard, the RO has obtained medical records from the VA 
medical center (VAMC) in Bay Pines and also private treatment 
records from the Kennedy-White Orthopedic Center.  In the 
December 2001 letter, the RO requested that the veteran 
furnish the information or evidence noted on page 4, 
paragraph 2 of the Board's October 2001 remand (names of 
medical care providers who have treated his left knee since 
April 1999).  The veteran did not respond and has not 
identified additional records that need to be obtained.  
Further, the veteran was provided VA examinations in November 
2000 and April 2002.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Historically, the veteran injured his left knee in July 1943 
during a parachute jump and subsequently underwent a medial 
meniscectomy.  He was originally service-connected for 
residuals of a left knee injury in September 1946 and 
assigned a noncompensable rating effective October 4, 1946.  
In March 1957, the rating was increased to 10 percent 
effective July 23, 1956.  

Private treatment records indicate that in April 1999, the 
veteran underwent a total knee replacement for 
"osteoarthritis of the left knee with varus deformity."  VA 
medical records from September 1999 to March 2000 indicate 
the veteran received primary medical care and complained of 
chronic pain associated with his left knee replacement.  In 
May 2000, a 100 percent rating was assigned effective April 
20, 1999.  Effective June 1, 2000, a 30 percent rating was 
assigned.  The veteran contends that the current 30 percent 
rating does not adequately reflect the severity of his 
disability.  He reports that his knee is very stiff and 
painful and he is unable to stand for any length of time.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
1991).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2001); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Prior to the veteran's knee replacement, his left knee 
disability was rated under Diagnostic Code 5257 (other 
impairment of the knee).  Currently, the veteran's left knee 
disability is rated under Diagnostic Code 5055 (knee 
replacement).  Under this provision, a 100 percent rating is 
warranted for one year following implantation of a prosthetic 
knee joint; thereafter, the minimum rating shall be 30 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2001).  A 
60 percent rating is warranted for chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  Id.  Intermediate degrees of residual 
weakness, pain, or limitation of motion are rated by analogy 
to diagnostic codes 5256, 5261, or 5262.  Id.  

Under Diagnostic Code 5256, ankylosis of the knee is rated as 
follows: favorable angle in full extension, or in slight 
flexion between 0 degrees and 10 degrees (30 percent); in 
flexion between 10 degrees and 20 degrees (40 percent); in 
flexion between 20 degrees and 45 degrees (50 percent); and 
extremely unfavorable, in flexion at an angle of 45 degrees 
or more (60 percent).  38 C.F.R. § 4.71a, Diagnostic Code 
5256 (2001).

Under Diagnostic Code 5261, limitation of extension of the 
knee is rated as follows: extension limited to 5 degrees (0 
percent); extension limited to 10 degrees (10 percent); 
extension limited to 15 degrees (20 percent); extension 
limited to 20 degrees (30 percent); extension limited to 30 
degrees (40 percent); and extension limited to 45 degrees (50 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2001).

Under Diagnostic Code 5262, impairment of the tibia and 
fibula is rated as follows: malunion of the tibia or fibula 
with slight knee or ankle disability (10 percent), with 
moderate knee or ankle disability (20 percent), with marked 
knee or ankle disability (30 percent); and nonunion of the 
tibia and fibula with loose motion requiring brace (40 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2001).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2001).

The veteran underwent a VA examination in November 2000.  The 
veteran reported his knee is worse since the knee 
replacement.  It swells all the time and locks when he stands 
up.  He described weakness, stiffness and instability and 
reported that he fell 2 to 3 months ago and hurt his right 
shoulder and right hip.  He takes Tylenol with Codeine and 
nonsteroidal anti-inflammatories daily.  He needs arms on the 
chair to stand up and cannot go up and down steps without the 
use of handrails.  He owns a lapidary shop and has a hard 
time getting around to service his customers.  He uses a cane 
for ambulation.  

Physical examination revealed well-healed scars.  There was 
crepitus with downward pressure on the patella but no 
erythema, increased warmth or redness.  Left knee flexion was 
to 90 degrees and extension to 0 degrees.  There was normal 
articulation of the prosthetic components and no evidence of 
loosening defect nor of any bony lesions in the left knee.  
Assessment was 1) chronic osteoarthritis; and 
2) chronic left knee strain status post total knee 
replacement of the left knee.  

The veteran underwent another VA examination in April 2002.  
The C-file was reviewed.  The veteran complained of chronic 
knee pain, especially at night and after a rough day.  He 
also gets pain particularly if he sits up from a chair and 
the intensity of the pain is between a 6 and 7 out of 10.  He 
reported stiffness in his knee and that it sometimes locks 
up.  He takes Codeine pills as needed, usually 1 or 2 per 
day.  He uses a cane on a daily basis and sometimes uses a 
brace on his left knee.  

Physical examination revealed a midline scar measuring 30 cm 
extending above and below the knee.  There is a branch coming 
out of the medial aspect of the left knee measuring 13 cm.  
Both scars are well healed and virtually asymptomatic with no 
tenderness, ulceration, discharge, redness, or keloid 
formation.  There was no ankylosing of the joint as a result 
of the scars.  The left knee was about 5 percent larger than 
the right secondary to bony growth or degenerative arthritis.  
There was no effusion, redness or increase in temperature.  
Range of motion of the left knee (done with attention to 
pain, fatigue, weakness and incoordination) was from 10 
degrees to 90 degrees.  The veteran did not complain of pain 
on range of motion but indicated there was some discomfort.  
Range of motion was not changed based on repetitive movement.  
Range of motion of the right knee was from 0 to 120 degrees.

X-rays revealed a total left knee prosthesis that appeared to 
be in satisfactory position and alignment.  Assessment was 
"[r]esidual of service connected injury of the left knee 
with meniscectomy done in 1943, and left knee replacement 
done three year's ago."  The examiner noted that the veteran 
has moderate pain and weakness with limitation of range of 
motion.  

On review of the record, the medical evidence does not 
establish that the left knee replacement is productive of 
severe painful motion or weakness.  The April 2002 
examination indicated the veteran is able to ambulate with 
the help of a cane.  Although his gait is slow, he does not 
complain of pain during gait and is able to walk several 
blocks at a time.  Muscle tone and power in the lower 
extremities is within normal limits.  Deep tendon reflexes 
are 1+ in the knees and ankles and equal bilaterally.  
According to VA standards, the normal range of motion of the 
knee is from 0 to 140 degrees.  See 38 C.F.R. § 4.71, Plate 
II (2001).  Range of motion of the veteran's left knee was 
from 0 to 90 degrees (November 2000) and from 10 to 90 
degrees (April 2002), indicating some limitation of motion.  
There is no evidence of ankylosis of the knee, limitation of 
extension of the knee to 30 degrees, or nonunion of the tibia 
and fibula with loose motion requiring a brace.  As such, an 
evaluation in excess of 30 percent for the veteran's left 
knee replacement is not warranted.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5055, 5256, 5261, 5262 (2001).

Recent examinations do not note objective findings of 
recurrent subluxation or lateral instability and therefore, 
an additional rating pursuant to Diagnostic Code 5257 (other 
impairment of the knee) is not for consideration.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2001); VAOPGCPREC 
23-97; VAOPGCPREC 9-98.

The Board acknowledges additional compensation is potentially 
available for greater limitation of motion due to pain on use 
and has considered the provisions of 38 C.F.R. §§ 4.40, 4.59 
as interpreted in DeLuca, supra.  The veteran complains of 
chronic pain but indicates his knee is better when he is 
doing something.  Examination in April 2002 noted limitation 
of motion but indicated that repetitive movement did not 
change range of motion.  The Board acknowledges that the 
veteran's left knee disability is productive of moderate pain 
and weakness with limitation of motion.  The current 30 
percent evaluation adequately compensates for these 
limitations and therefore, an evaluation in excess of 30 
percent based on functional loss due to pain on motion is not 
warranted.

As the preponderance of the evidence is against the claim for 
an increased evaluation for a left knee replacement, the 
reasonable doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107(b) (West Supp. 2001).

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2001).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his left knee 
disability.  The veteran contends his disability interferes 
with employment but has provided no objective evidence of 
marked interference.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further 
action.  See VAOPGCPREC 6-96.


ORDER

A rating in excess of 30 percent for a total knee replacement 
subsequent to May 31, 2000 is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

